Citation Nr: 0733138	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right eye disorder, 
including paralysis of the right third cranial nerve with 
ptosis; amblyopia ex anopsia of the right eye; and residuals 
of inservice surgeries on the right eye.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to right eye 
disorder, including paralysis of the right third cranial 
nerve with ptosis; amblyopia ex anopsia of the right eye; and 
residuals of inservice surgeries on the right eye.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and V.E.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In March 2004, the Board issued a decision which reopened the 
veteran's claim seeking service connection for a right eye 
disorder, including paralysis of the right cranial nerve with 
ptosis; amblyopia ex anopsia of the right eye; and residuals 
of inservice surgeries on the right eye.  The Board then 
remanded this reopened claim, as well as the veteran's 
intertwined claim seeking service connection for an acquired 
psychiatric disorder, back to the RO for additional 
evidentiary and procedural development, which has since been 
completed.


FINDINGS OF FACT

1. The veteran's right eye disorder, diagnosed as congenital 
paralysis of the right third cranial nerve, moderate 
congenital ptosis, congenital anisocoria of the right pupil, 
scarring on the temporal half of the right eye, restricted 
motion with a slight lid lag of right eye, and strabismus of 
the right eye, existed prior to his entry into active duty 
service.

2. The veteran's pre-existing right eye disorder did not 
permanently increase in severity during his military service.

3.  The veteran's inservice surgeries on his pre-existing 
right eye disorder are not shown to have produced residuals 
beyond the usual effects of ameliorating surgical treatment 
for those conditions.

4.  The evidence of record does not demonstrate that the 
veteran currently has an acquired psychiatric disorder due to 
service, or that was caused or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye 
disorder, including paralysis of the right third cranial 
nerve with ptosis; amblyopia ex anopsia of the right eye; and 
residuals of inservice surgeries on the right eye, have not 
been met. 38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

During the course of this appeal, the RO's letters in 
February 2003, March 2004, February 2005 and June 2005, 
advised the veteran of the foregoing elements of the notice 
requirements. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  The Board also notes that it has 
previously reopened the veteran's claim seeking service 
connection for a right eye disorder. Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, medical opinions 
regarding the veteran's right eye and mental conditions were 
obtained by the RO.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service- 
connected disorder. 38 C.F.R. § 3.310(a). Secondary service 
connection may also be found in certain instances in which a 
service-connected disability aggravates another condition. 
Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran is seeking service connection for 
right eye and for acquired psychiatric disorders.

A pre-service report of operation from Winchester Hospital, 
dated in June 1971, noted a pre-operative diagnosis of right 
third cranial nerve paralysis with exotropia and right 
hypotropia.  A personal history report noted that the veteran 
had right eye muscle surgery at the age of 11.  The operative 
report noted that the veteran underwent lysis of adhesions 
over the right lateral rectus and recession of the right 
lateral rectus and lysis of adhesions over the right medial 
rectus muscle.  The operative report noted "numerous 
adhesions from previous surgery."  The report indicated that 
the veteran tolerated the surgery well, and was discharged to 
home care on the evening of the day of surgery.  

The veteran served on active duty in the Air Force from March 
1972 to March 1976.  An entrance examination report, dated in 
July 1971, noted that the veteran had moderate congenital 
ptosis of the right eye, and congenital anisocoria of the 
right pupil.  The examination report also noted that the 
right eye was scarred on the temporal half and that motion 
was restricted with a slight lid lag.  He was also noted to 
have strabismus in the right eye, less than 20 degrees.  The 
report listed the veteran's uncorrected vision in the right 
eye of 20/200.  The veteran's report of medical history noted 
that he had eye troubles since birth, with surgeries at age 
of 14 and 25 for correction of divergent strabismus.  

An ophthalmologic consultation, dated in June 1972, noted 
that the veteran had prior surgery for exotropia of the right 
eye, but no trouble otherwise.  In January 1973, the veteran 
was evaluated for complaints of headaches with close work in 
the dental laboratory.  The veteran was evaluated in the 
ophthalmology clinic where the impression was congenital 
third cranial nerve palsy and anisometropia and amblyopia of 
the right eye.  It was noted that the veteran desired to have 
cosmetic correction, and that prior surgeries had resulted in 
"no help."  The report noted an impression of congenital, 
third nerve palsy, anismetropia and amblyopia, right eye.  

The veteran underwent surgery in May 1973 in an attempt to 
correct his exotropia.  
An operative report, dated in May 1973, noted the veteran's 
history of congenital third nerve palsy in the right eye with 
decreased vision, exotropia and ptosis since birth.  The 
operative report noted that the veteran underwent the removal 
of scar tissue laterally, right eye; insertion of supramid 
plate, laterally, right eye; recession of conjunctiva, 
laterally, right eye; resection of medial rectus six to eight 
millimeters and advancement to 3 millimeters, right eye; and 
nasal traction sutures, right eye.  

The veteran was later followed in the outpatient 
ophthalmology clinic and was noted to be doing well following 
surgery.  The veteran was then evaluated in July 1973 for 
additional surgery to correct the ptosis of the right eye.  
An entry at that time also noted that the veteran was said to 
understand the risks of such surgery but that he felt 
strongly about correcting his cosmetic appearance.  

The veteran underwent surgery to correct the ptosis of the 
right eye in October 1973.  The discharge summary for that 
surgery notes that the veteran was given artificial tears and 
ointment to use in his eye at night.  The veteran was noted 
to be able to close his eye and was blinking the eye 
sufficiently every 15 to 20 minutes while awake.  The 
veteran's cornea was noted to have a few slight areas of 
strain but otherwise he was tolerating the procedure 
reasonably well.

The veteran was seen in January 1974 for a follow-up for 
erythema of the right bridge of the nose.  The veteran was 
given an ophthalmology consultation in July 1974 to evaluate 
his complaints of prolonged redness and swelling as a 
complication of the squint surgery.  It was noted that the 
veteran would like to have this corrected if possible.  The 
provisional diagnosis of the consultation was post surgical 
tissue infection not significantly alleviated.  The 
ophthalmologist noted that there was excess tissue nasally 
that was post squint resection.  He also noted that there was 
less of the redness than before.  The physician's impression 
was "best we can do."

The veteran was evaluated in the ophthalmology clinic in 
November 1975.  The veteran complained of redness of the 
inner canthus of the right eye.  Eye drops were noted to 
blanch it but only temporarily.  The physician noted that 
there was good cosmetic result.  He said there was complete 
and excellent lid closure.  The physician also noted that he 
did not see any possibility of surgically correcting the 
hyperemic conjunctiva without jeopardizing the traction 
suture.  He also said that he could not feel the suture 
beneath the caruncle.  He noted that there was a puckering of 
the right upper lid temporally where the sling was when the 
veteran looked certain directions.  The physician's 
recommendation was for the veteran to try tinted glasses and 
to use a certain eye medication.

The report of his separation examination, performed in 
January 1976, noted findings of limited range of motion in 
the right eye with amblyopia.  The report listed the 
veteran's uncorrected vision of 20/200. 

Post service VA treatment reports, dated in August 1977, 
noted a diagnosis of chronic depression.  An ophthalmology 
consultation, dated in August 1977, noted that the veteran 
complained of a red right eye ever since his surgery in 1973.  
The right eye would be irritated with watching television or 
reading.  The redness would be worse in the morning.  The 
assessment was congenital strabismus with amblyopia of the 
right eye, status post surgery for strabismus and ptosis, 
incomplete right eye closure, probably at night too.

The October 1977 VA examination report noted a complaint of 
redness in the right eye.  The veteran said that the eye 
bothered him for appearance sake.  He also said the eye was 
open a bit when he would go to sleep at night and he had to 
use medication to keep the eye moist.  The actual examination 
of the right eye was very limited.  The diagnoses were 
paralysis of the right third cranial nerve with ptosis and 
amblyopia ex anopsia of the right eye. 

The records from the Soldiers Home contained an eye clinic 
note where the veteran was found to have a bulge in the right 
eye in the area near the nose.  He was also noted to have a 
plica in the conjunctiva.  

The veteran testified in September 1978 and acknowledged that 
the paralysis of the right third cranial nerve was 
congenital.  However, he contended that his surgery in 
service was meant to improve his right eye and that the 
surgery did not.  As a result he continued to experience 
redness in the corner of his right eye and that stitches for 
his eyelid surgery prevented his eyelid from closing all the 
way.  He said that, prior to his surgery, he did not have the 
redness and his eyelid closed all the way.  He noted that he 
had been evaluated by two ophthalmologists since service and 
both of them had noted that the right eyelid did not close 
all the way and said that he should put medication in his eye 
to keep it moist.  He said that the redness in his eye made 
him feel very self-conscious.

In an April 2002 statement the veteran said that his surgery 
in service was supposed to make his right eye look better.  
Instead the surgery left him disfigured.  He contended that 
he continued to suffer from redness in the left corner of his 
right eye and that stitches used to keep his eyelid up 
irritated his eye and caused him to have constant tearing.  
The veteran also said that tucks done on his eyelid were 
unsightly and that he experienced pain around his right eye.  

The veteran's spouse submitted a statement in October 2002.  
She noted that she had known the veteran since December 1971.  
She was very familiar with how his right eye looked when the 
veteran joined the Air Force.  She said that the veteran told 
her that he was going to have surgery in 1973 to improve his 
right eye.  She did not feel any improvements were necessary.  
She visited the veteran six weeks after his surgery.  She 
said that the veteran's right eye was strikingly disfigured 
as compared to before.  She also said that the veteran's 
right eye had gotten more swollen, red and watery over the 
years.  This had caused discomfort and headaches.  

The veteran and his spouse testified at a Travel Board 
hearing in November 2003.  The veteran testified that he was 
evaluated by an ophthalmologist in service who thought that 
he could improve the veteran's exotropia of the right eye.  
The veteran was persuaded and went ahead with the surgery.  
He said he woke up from the surgery and found a suture was 
used to attach the corner of his eye to his nose.  He said 
the doctor had tried to straighten his eye in place with a 
suture.  He said that when the doctor removed the suture the 
eye went back to where it was.  The veteran said that the red 
scar tissue in the corner of his eye was a residual from the 
suture.  In regard to his eyelid the veteran said that the 
doctor made tucks in the eyelid and put stitches in there to 
help keep it up.  He said he expressed concern in service 
about the redness of the corner of his eye because it was 
very noticeable.  He thought it would go away over time but 
the redness was still there.  He said the stitches in his eye 
made his eye water and was irritating.  He also said that he 
would get headaches or an "eye ache" as he called them from 
the stitches.  The veteran felt that the surgery in service 
made his eye worse and not better.  The veteran was asked 
what was worse after his surgery in service.  He said the red 
scar tissue bothered him and that the stitches in his eyelid 
distorted the eyelid and now his eye watered constantly.  The 
veteran felt that, cosmetically, the right eye surgery made 
his condition worse.  The veteran also felt that people 
stared at him more because of the redness and the way his 
eyelid looked.  

The veteran's spouse testified that she had met him in 
December 1971.  She testified that the veteran told her he 
was considering surgery on his right eye in 1973.  She said 
that she did not think that there was really anything 
significantly noticeable about his right eye before the 1973 
surgery unless she really stared at him.  She did not feel 
that he had a significant cosmetic disfigurement at that 
time.  She said she went to visit the veteran shortly after 
his surgery in 1973.  She said she was aghast at what she 
saw.  The veteran's spouse also said that she felt that there 
was a 100 percent difference in the veteran's appearance from 
before the surgery.  She felt that his eye was totally 
disfigured compared to what it was.  

A private treatment report, dated in March 2004, noted that 
the veteran was very sad that his spouse was having an 
affair.  The report also noted that the veteran's spouse is 
visually impaired.  A subsequent report, dated in April 2004, 
noted that the veteran had separated from his spouse.  The 
report also noted findings of insomnia which was probably 
related to his recent changes in his life.  A subsequent 
treatment report, dated in April 2004, noted that the 
veteran's spouse was legally blind.  

A certificate of divorce, issued of November 2005, noted that 
a Judgment of Divorce Nisi had been entered in regards to the 
veteran and his spouse.

In June 2006, a VA examination for mental disorders was 
conducted.  The report noted the veteran's history of having 
been born with a lazy right eye.  The report noted that the 
veteran had his first surgery for this condition at the age 
of 12, and his second surgery was performed prior to his 
entry into service.  The veteran also reported undergoing two 
separate surgeries for his right eye condition during his 
military service.  Following a mental status examination, the 
veteran was diagnosed with an adjustment disorder with 
depressed mood, prolonged.  The VA examiner noted that the 
veteran has a long history of being depressed and self 
conscious about his appearance.  This "depression definitely 
predated the less than successful cosmetic surgery that was 
performed during service.  It is very difficult for the 
examiner to attribute his depression to the surgeries 
performed during the service, as it is clear that he was 
unhappy with the appearance of his eye since childhood, even 
anticipating that he would not be able to marry because of 
his appearance."  An addendum to this examination, dated in 
June 2006, noted that the veteran's claims folder had been 
reviewed, and that the VA psychologist's opinion remains the 
same as previously stated.

In June 2006, a VA eye examination was conducted.  The report 
of this examination noted that the veteran's claims folder 
had been reviewed.  Physical examination revealed uncorrected 
distance vision in the veteran's right eye of 20/100.  The 
report concluded with an impression of congenital third nerve 
palsy, right eye.  The VA examiner further noted that the 
veteran "has a congenital third nerve palsy that has been 
worked on many times.  He is particularly unhappy with the 
results of his surgery while he was in the military.  This 
surgery included an attempt to improve his ocular alignment 
to put in the sling that holds his right upper lid open.  The 
patient also is unhappy with the lumpy conjunctival tissue in 
his medial canthus on the right."  The examiner noted that 
examination confirmed the veteran's history of significant 
exotropia, an unusual eyelid appearance with a crease that is 
evident as a sling.  He also has some exotropic conjunctival 
tissue in his medial canthus.  He also remains exotropic, and 
his vision is decreased in the right eye due to congenital 
amblyopia.  The VA examiner then opined that "[f]rom my 
perspective, the patient's result from his multiple surgeries 
is within the normal realm of results of surgery for a very 
complicated problem such as third nerve palsy.  Again the 
patient has had what I would consider reasonable results from 
his multiple surgeries."  Overall, he has an obvious 
exotropia, an unusual eyelid crease, and some redundant 
conjunctiva in his medial canthus.  The VA examiner then 
reiterated, "[a]gain it is my opinion that the patient's 
surgical results and overall appearance are within reasonable 
outcome ranges for very difficult surgeries and the very 
difficult condition of congenital third nerve palsy.

A.  Right Eye Disorder

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b).

In this case, the veteran's induction examination report, 
dated in July 1971, noted that he had moderate congenital 
ptosis of the right eye; congenital anisocoria of the right 
pupil; scarring on temporal half of the right eye, with 
restricted motion and slight lid lag; and strabismus in the 
right eye, less than 20 degrees.  The veteran's report of 
medical history further noted that his having eye troubles 
since birth, with surgeries at age 14 and 25 for correction 
of divergent strabismus.  Since this right eye disorder, to 
include each of these conditions, was noted upon enlistment 
examination, the presumption soundness does not apply.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Moreover, "[t]he usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service." 38 C.F.R. § 3.306(b)(1).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005. See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  However, the Board notes that the portion of the 
regulation that was changed is inapplicable to the veteran's 
claim.  The applicable portion of this regulation remains as 
it was at the time of the veteran's claim. Therefore, the 
Board is of the opinion that all due process requirements 
were met in this regard, and there is no prejudice to the 
veteran's claim in proceeding with adjudication of his 
appeal.

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence that the veteran's pre-existing 
right eye disorder underwent an increase in severity during 
service.  To the contrary, the veteran's service medical 
records show that he underwent his initial inservice surgery 
in an attempt to cosmetically correct his pre-existing right 
eye disorder. See Inservice Medical Treatment Record, dated 
January 19, 1973.  A similar reason was noted for his second 
inservice surgery on the right eye.  An inservice treatment 
report, dated in July 1973, prior to his second inservice 
right eye surgery, noted that the veteran understood the 
risks of this surgery, and that "he feels strongly about 
correcting his cosmetic appearance."  The evidence does not 
show that the pre-existing right eye disorder had worsened, 
or that the veteran underwent either surgery due to a 
worsening of his pre-existing right eye condition.

As a layman, the veteran's statements are not competent 
evidence of a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a VA physician, following a review of the veteran's 
claims folder and physical examination of the veteran, opined 
that the veteran's current right eye disorder was within the 
reasonable outcome ranges for very difficult surgeries and 
the very difficult condition of congenital third nerve palsy.
Thus, the veteran's inservice surgeries on his pre-existing 
right eye disorder are not shown to have produced residuals 
beyond the usual effects of ameliorating surgical treatment 
for those conditions.  As such, service connection for his 
current right eye disorder can not be granted. See 38 C.F.R. 
§ 3.306(b)(1).

Since there is no competent evidence that the right eye 
disorder worsened in service, the Board finds that 
presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder, 1 Vet. App. 207.  
In the present case, there is no competent evidence of 
worsening of the right eye disorder in service.  The veteran 
has not met the burden of establishing aggravation of the 
preexisting right eye disorder. See Wagner, 370 F. 3d. at 
1096.

The Board also notes that refractive error of the eye is not 
a disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, in the 
absence of superimposed disease or injury, service connection 
for refractive error (farsightedness and nearsightedness) and 
presbyopia (a form of refractive error) is precluded as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 
C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration 
(VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of inservice surgery on the 
right eye.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied. 38 U.S.C.A. § 
5107.

II. Acquired Psychiatric Disorder

The Board has considered the veteran's assertions that he has 
a psychiatric disorder due to his right eye disorder, 
including his inservice right eye surgeries.  The Board also 
notes, however, that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

A review of his service medical records is completely silent 
as to any complaints or diagnoses of an acquired psychiatric 
disorder.  The first objective finding of an acquired 
psychiatric disorder was VA treatment record, dated in August 
1977, which showed diagnoses of chronic depression.  These 
records are dated over fourteen months after the veteran's 
discharge from the service, and do not indicate that this 
condition was incurred or aggravated during the veteran's 
active duty service.  Accordingly, there is no evidence of 
record that demonstrates that any psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service, and thus service connection on a 
presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309 
(2006).

Subsequent private post service treatment reports, dated from 
2002 to 2004, revealed complaints of sleep impairment and 
family problems, including the veteran's divorce.  A 
treatment report, dated in March 2004, noted an assessment of 
stress reaction and family disruption.   A subsequent 
treatment report, dated in March 2004, noted an assessment of 
stress/anxiety and depression.  The private physician further 
noted that these conditions were "all related to the recent 
changes within his marriage."  A treatment report, dated in 
April 2004, noted an assessment of insomnia "probably 
related to the recent changes in his life since this was not 
an issue prior to the separation."  

A VA psychiatric examination, performed in June 2006, 
concluded with a diagnosis of adjustment disorder with 
depressed mood, prolonged.  The examining VA physician could 
not relate this condition to the veteran's inservice eye 
surgeries.  In support of his opinion, the VA examiner stated 
that based on clinical examination and subsequent review of 
the record, there was evidence of veteran's unhappiness with 
his appearance since childhood.  

Moreover, the Board notes that it has denied service 
connection for a right eye disorder.  Thus, service 
connection on a secondary basis pursuant to 38 C.F.R. § 3.310 
is not warranted.

Put simply, the evidence does not establish that the veteran 
had a chronic psychiatric disorder during active service, or 
that his current psychiatric disorder, diagnosed as 
adjustment disorder with depressed mood, prolonged, is 
otherwise related to military service.  In addition, the 
Board notes that service connection for a right eye disorder, 
including residuals of inservice surgery on the right eye, 
has been denied.  Thus, service connection can not be granted 
on a secondary basis. 38 U.S.C.A. § 3.310.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Service connection for right eye disorder, including 
paralysis of the right third cranial nerve with ptosis; 
amblyopia ex anopsia of the right eye; and residuals of 
inservice surgeries on the right eye, is denied.

Service connection for an acquired psychiatric disorder, 
claimed as secondary to right eye disorder, including 
paralysis of the right third cranial nerve with ptosis; 
amblyopia ex anopsia of the right eye; and residuals of 
inservice surgeries on the right eye, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


